without prejudice to the right of either party to file a new timely notice of
                appeal once the motion to amend is resolved, if they are still aggrieved.
                See NRAP 4(a)(4).
                            It is so ORDERED.


                                                                                           J.
                                                             Pickering


                                                                                           J.
                                                             Parraguirre


                                                                                           J.
                                                             Saitta


                cc: Hon. Kenneth E. Pollock, District Judge, Family Court Division
                     Rachell A. Rhein
                     Noah C. Rhein
                      Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                      2
(0) I947A meo